Citation Nr: 0808842	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  05-31 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as a respiratory disorder 
due to exposure to herbicides.

2.  Entitlement to service connection for a benign lesion of 
the lung, status post right lobectomy, claimed as a 
respiratory disorder due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel




INTRODUCTION

The veteran had active service from March 1968 until March 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA), 
Regional Office (RO) in St. Petersburg, Florida.

In January 2005, the veteran requested review by a Decision 
Review Officer (DRO) of his claims on appeal.  In a June 2005 
statement of the case (SOC), a DRO addressed his claim de 
novo as part of the appeal process.  See 38 CFR § 3.2600 
(2007).  The Board accordingly considers the claims to have 
been properly adjudicated at the RO level, including for 
purposes of appellate review.

The Board notes that in August 2005, the veteran submitted 
additional private treatment records to the Board without a 
waiver of RO consideration.  In this regard, the Court has 
held that when the Board considers additional evidence 
without remanding the case to the RO for initial 
consideration, the appellant is denied a "review on 
appeal."  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  

However, in the present case, RO considered the additional 
evidence submitted in August 2005 and found that it was not 
pertinent to the issues on appeal and accordingly found that 
a supplemental statement of the case (SSOC) was not requires.  

Additionally, the Board finds that the records submitted by 
the veteran are duplicative of the evidence of record at the 
time the RO considered his claims.  Specifically, they detail 
continued complaints, treatment and similar diagnoses of a 
lung condition.  For this reason, the Board may proceed with 
appellate consideration at the present time. 




FINDINGS OF FACT

1.  COPD was not shown in service or diagnosed until 2001.  

2.  A benign lesion of the lung was not shown in service and 
a right lobectomy was not performed until 1999.

3.  COPD and a benign lesion of the lung are unrelated to 
active duty service or exposure to an herbicide.  


CONCLUSIONS OF LAW

1.  COPD was not incurred in or aggravated by active service, 
and may not be presumed to have been so incurred or 
aggravated. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116(a), 
5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.03, 3.309 (2007).

2.  A benign lesion of the lung, status post right lobectomy, 
was not incurred in or aggravated by active service, and may 
not be presumed to have been so incurred or aggravated. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116(a), 5103(a), 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.03, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

According to the law and regulations, service connection is 
warranted if it is shown that a veteran has a disability 
resulting from an injury incurred or a disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease in active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Under § 3.303(b), an alternative method of establishing the 
second and/or third element is through a demonstration of 
continuity of symptomatology.  See Savage v. Gober, 10 Vet. 
App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 
302 (1999).  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The first question for consideration when evaluating a 
service connection claim is whether competent evidence 
demonstrates a current disability.  The Board notes that the 
veteran has a current diagnosis of COPD and had a lobectomy 
performed in 1999 due to a benign lesion of the lung.  

Specifically, private treatment records reflect a diagnosis 
of COPD as early as 2001 and that a lobectomy of the right 
lung performed in 1999.  These records also document 
continued treatment for cough, fluid in the lungs, shortness 
of breath, and on various occasions for pneumonia and nodules 
in the lungs.  

Additionally, VA treatment records also reflect a diagnosis 
of COPD and report that the veteran underwent a lobectomy for 
a benign lesion of the right lung in 1999.  Similarly, these 
records reflect treatment for chest discomfort, cough, airway 
obstruction, and diminished breathing.  Therefore, the 
evidence of record reflects a current diagnosis of CPOD and a 
benign lesion of the lung, status post right lobectomy.  

Regarding the second element of a service connection claim, 
that of in-service incurrence, the veteran's service medical 
records indicate that he was treated on one occasion in April 
1968 for a cough.  However, this appears to be an isolated 
incident that was treated without residuals.  Further, his 
separation examination dated March 1970 indicated that he had 
a normal chest and lungs.  Additionally, he denied having any 
shortness of breath, chronic cough, and pain or pressure in 
his chest in his reports of medical history dated in March 
1970.   

Moreover, during a VA examination performed in March 1986, 
his only complaints were symptoms of rheumatoid arthritis and 
there was no indication of a lung condition.  Upon physical 
examination, his lungs were clear to auscultation and 
percussion.  This evidence reflects no chronic respiratory 
disorder for at least 16 years after separation.

Significantly, the veteran does not assert that he developed 
a lung condition during service.  Furthermore, a review of 
post-service medical evidence does not demonstrate any 
findings indicative of a benign lesion of the lungs until his 
lobectomy in 1999 or COPD until 2001.  This evidence weighs 
against a finding that a lung condition has been present 
since active duty.  

The Board places greater probative value on the absence of 
complaints or treatment for these disorders in the 
intervening years because they are not symptoms that the 
veteran is competent to report he has experienced.  Moreover, 
the multi-year gap between service separation (1970) and 
evidence of a benign lesion (29 years) or COPD (31 years) 
also weighs against the claims.  As such, the probative 
evidence is against the claims based on continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim).  

The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  In adjudicating his claims, the 
Board must evaluate the veteran's credibility.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In the present case, however, the veteran has not 
specifically endorsed continuity of a lung condition, from 
the time of separation from service to the present time.  
Moreover, as previously noted, such continuity of 
symptomatology has not been demonstrated by the post-service 
medical record and he is not competent to report a continuity 
of lung pathology because that is not a symptom that is 
observable by lay observation.  See 38 C.F.R. § 3.159(a) 
(2007).  Therefore, the Board finds that the veteran's 
statements are not competent to assess continuity of 
symptomatology.

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and active duty 
service.  In the present case, no medical examiner or 
treating physician has established or suggested a direct 
medical nexus between the veteran's diagnosed respiratory 
disorders and active duty.

The Board acknowledges a VA treatment record dated August 
2002 that notes the veteran had a right lobectomy and that he 
may have had military tuberculosis, which according to his 
history "was doubtful."  However, this notation is not an 
opinion as to the nexus between the current lung conditions 
and service.  

To the contrary, the health care provider found it doubtful 
that the veteran had military tuberculosis.  Moreover, 
nothing in his service medical records indicates a diagnosis 
and treatment for tuberculosis.  Thus, the record does not 
establish a medical nexus between any lung condition and 
active duty service.  

The veteran contends that he developed his lung conditions as 
a result of herbicide exposure.  The Board has considered 
whether presumptive service connection is warranted under 
38 C.F.R. § 3.309(e).  He asserts that his exposure to Agent 
Orange caused his currently-diagnosed COPD and benign lesion 
of the lung, status post right lobectomy.  

In the present case, there is no dispute that the veteran had 
active service in the Republic of Vietnam during the 
applicable time period.  See 38 C.F.R. § 3.307(a)(6)(iii) 
(2007).  As such, exposure to an herbicide agent is presumed.  
Id.  Moreover, the claims file contains no evidence rebutting 
such presumption.  

Nevertheless, a grant of presumptive service connection for 
herbicide exposure is warranted because COPD and benign 
lesions of the lung, status post right lobectomy are not 
among the diseases listed under 38 C.F.R. § 3.309(e).  While 
the list of presumptive diseases includes respiratory 
cancers, the evidence is clear that the lobectomy was for a 
benign lesion of the lung, not a cancerous one.

Furthermore, there is no competent evidence to otherwise show 
that the currently-diagnosed lung conditions are otherwise 
directly related to in-service herbicide exposure.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Accordingly, 
the criteria for presumptive service connection have not been 
satisfied.  

In sum, the evidence of record fails to establish that the 
veteran's currently-diagnosed COPD or benign lesion of the 
lung, status post right lobectomy were incurred in service.  
As the preponderance of the evidence is against the claims, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in December 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  He 
was also asked to submit evidence and/or information in his 
possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in April 2006 and 
February 2008, the RO provided the veteran with notice of 
what type of information and evidence was needed to establish 
disability ratings, as well as notice of the type of evidence 
necessary to establish an effective date.  With those 
letters, the RO effectively satisfied the remaining notice 
requirements with respect to all issues on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Given that the veteran's claimed disorders are not on the 
presumptive list for herbicide exposure, as well a the 
absence of in-service evidence of chronic manifestations of 
the disorders on appeal, no evidence of the disorders for 
many years after separation, and no competent evidence of a 
nexus between service and the veteran's claims, a remand for 
a VA examination would unduly delay resolution of the claims.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records and VA treatment records.  He submitted private 
treatment records and statements in support of his claims 

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection for COPD, claimed as a respiratory 
disorder, is denied.

Service connection for benign lesion of the lung, status post 
right lobectomy, claimed as a respiratory disorder, is 
denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


